Citation Nr: 0506671	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-25 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for hepatitis.

2.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for a seizure disorder.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
March 1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 2002 rating decision rendered by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In October 2003, the veteran testified at a hearing before an 
RO hearing officer.  A transcript of this hearing is 
associated with the claims folder.  


REMAND

On a VA Form 9 received by the RO in September 2003, the 
veteran requested a hearing before a Member of the Board, 
sitting at the RO.  

The veteran was afforded a hearing before a RO hearing office 
in October 2003; however, the record does not reflect that 
the veteran has been provided the requested hearing before a 
Member of the Board or that he has withdrawn his request for 
such a hearing.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
action:

The veteran should be scheduled for a 
Board hearing at the RO in accordance 
with applicable procedures.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




